DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 1/12/2021 is acknowledged. Accordingly, claims 1-20 are pending in this application with claims 15-20 withdrawn. Claims 1-14 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slidable engagement of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation of “remotely decoupling” renders the claim indefinite.  The phrase “remotely decoupling at least one lateral support anchor” does not clearly indicate the scope of the process step. It is unclear as it is does not clearly define the structure of the lateral support anchor and its relationship between the first cesium trap and the shielded cell. It is further unclear what structures must be decoupled in the step. 
Claim 8 is indefinite because the structure associated with the steps of decoupling via the lifting operation is undefined and there is insufficient antecedent basis for “the lifting operation” in the claim. There is no clear indication as to how one of ordinary skill in the art would determine the bounds of “via the lifting operation.”  The phrase “via the lifting operation” is unclear as does not define the required relationship between “decoupling a cooling line inlet”. The lifting tool, as in claim 7, is “lifting, via the lifting tool, the first cesium trap out of the shielded cell.” It is entirely unclear how a lifting tool, which is lifting a cesium trap, can decouple a coolant line.  What other method steps are being employed such that the coolant line inlet can be decoupled from the cesium trap and the shielded cell? 
The term "simultaneously" in claim 10 is a relative term which renders the claim indefinite.  The term "simultaneously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clear indication as to how one would determine the bounds to simultaneously aligning. It is unclear what simultaneously is referring to. Simultaneously with respect to placing the second cesium trap in the shielded cell? Releasably coupling the second cesium trap to the lifting tool? Inserting the second cesium trap? Or something entirely different? 
Regarding claim 11, the limitation “coupling, via a slidable engagement” renders the claim indefinite as the relationship between “coupling” and “a slidable engagement” is unclear.  It is unclear how a cooling line inlet of the second cesium trap, via slidable engagement, can be coupled to a fixed cooling line inlet of the shielded cell. Coupling, by definition, refers to joining two pieces together via a mechanical element. The limitation “coupling” could be interpreted 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-2, 5-7, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Romaneko1 et al.
Regarding claim 1, Romaneko discloses a method of replacing a cesium trap (Fig. 6), the method comprising: freezing (Pg. 88 “sodium solidification.” Here freezing is being interpreted as the temperature at which a phase change results in a solid) a first cesium trap at least partially containing cesium therein (Pg. 89 “The cesium trap, shown in Fig. 9, is a pressure vessel designed to remove and store 137Cs”), wherein the first cesium trap is located within a shielded cell (Fig. 9: 15 or Fig. 6 “integral shielding”); decoupling the first cesium trap from the shielded cell (Fig. 6 “Cut and Cap to remove trap”); removing the first cesium trap from the shielded cell (Pg. 92 “Each cesium trap remained in operation until the RVC became saturated with cesium after which it was removed”); inserting a second cesium trap into the shielded cell (Pg. 92 “replaced by a clean trap”); and attaching the second cesium trap to the shielded cell (Pg. 87 “The cesium trap inlet and outlet pipes that had to be cut for trap removal were located with sufficient access to cut and reweld the piping”).
While Romaneko does not explicitly mention freezing, Romaneko discloses that the system piping, components, and heaters were designed to allow the safe heatup and melting of the sodium after a system shutdown, cooldown, and sodium solidification (Pg. 87-88), thereby suggesting freezing/solidification of the sodium before a system shutdown, i.e, for replacement of a cesium trap. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to freeze the cesium trap before removing the trap 
Regarding claim 2, Romaneko discloses all the elements of the parent claim and further discloses wherein decoupling the first cesium trap comprises at least one of: remotely decoupling the first cesium trap from a sodium processing circuit (Fig. 6 “cut and cap to remove trap” and Pg. 86 “designed to allow hot cell remote removal”); and remotely disconnecting electrical power and instrument control attachments extending between the first cesium trap and the shielded cell. (Pg. 86 “The cesium trap, piping, and electrical lead wires were designed to allow hot cell remote removal of the trap from the shielding”). 
Regarding claim 6, Romaneko discloses all the elements of the parent claim and further discloses wherein remotely disconnecting electrical power and instrument control attachments (Pg. 86 “electrical lead wires were designed to allow hot cell remote removal of the trap from the shielding”) comprises unplugging at least one of an electrical power attachment (Pg. 89 “electrical heaters”) and an instrument control attachment (Pg. 89 “thermocouples”) from a corresponding receiver disposed on a top portion of the first cesium trap (Fig. 9: electrical conduit support 12 on a top portion of a cesium trap). While Romaneko does not explicitly mention unplugging the attachments, it would be obvious to one skilled in the art to unplug the electrical and instrument attachment when moving the trap, because such a step is necessary to disengage connections that fix the trap in place. 
Regarding claim 7, Romaneko discloses all the elements of the parent claim and further discloses wherein removing the first cesium trap (Pg. 92) comprises: releasably coupling the 
Regarding claim 12, Romaneko discloses all the elements of the parent claim and further discloses wherein attaching the second cesium trap comprises at least one of: welding (Pg. 87 “The cesium trap inlet and outlet pipes that had to be cut for trap removal were located with sufficient access to cut and reweld the piping”) at least one first sodium line extending from the second cesium trap (Fig. 6: sodium line to the left of the cut) to at least one second sodium line extending from a sodium processing circuit (Fig. 6: sodium line to the right of the cut).
Regarding claim 13, Romenako discloses all the elements of the parent claim and further discloses wherein the first cesium trap contains a predetermined amount of cesium and the second cesium trap contains no amount of cesium (Pg. 92 “Each cesium trap remained in 
Regarding claim 13, Romenako discloses all the elements of the parent claim and further discloses wherein the shielded cell (Fig. 6: integral shielding) is an individualized shielded cell (Pg. 85 “Each cesium trap was contained inside integral biological shielding”). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanek                                
                                    
                                        
                                            o
                                        
                                        
                                            1
                                        
                                    
                                
                             et al.  in view of IAEA2. 
Regarding claim 5, Romaneko disclose all the elements of claim 2. Romaneko discloses cutting and capping the sodium line extending from the cesium trap (Fig. 6) such that a first portion of the at least one sodium line extends from a top portion of the first cesium trap and a second portion of the at least one sodium line remains part of the sodium processing circuit (Fig. 6: a first portion of the sodium line extends from the top of the cesium trap and a second portion remains in the sodium circuit) , but does not explicitly disclose crimping and cutting the sodium line. 
IAEA, however, teaches crimping at least one sodium line extending from the first cesium trap (Pg. 40 “to crimp the pipes flat”); and cutting the at least one sodium line adjacent the crimped portion (Pg. 40 “then cut through a flattened section”). Here, adjacent is being interpreted as touching the edge of the crimp, which therefore would involve cutting the flattened section. Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the method of Romaneko with the . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanek                                
                                    
                                        
                                            o
                                        
                                        
                                            1
                                        
                                    
                                
                             et al.  in view of Wahlquist3 et al. 
Regarding claim 9, Romaneko discloses all the elements of claim 7 wherein removing the first cesium trap comprises: releasably coupling the first cesium trap to a lifting tool (see above rejection). Romaneko does not discloses details of the coupling. 
Wahlquist, however, teaches a method for removing equipment from a cell using an overhead handling system (i.e. a crane) comprising rotating and lifting (Fig. 2) at least one hook of the lifting tool (Pg. 6-7 “single or double “J” hook handle”) into a corresponding lifting eye disposed on the equipment (Pg. 6 “all equipment that requires remote handling using the master-slave manipulators must be designed to interface with the two finger gripper assembly”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the lifting tool of Romaneko with the hook of Wahlquist for the predictable advantage of providing a modular connection between the trap and the crane to facilitate removal.  
Regarding claim 10, Romaneko discloses all the elements of the parent claim. Romaneko further discloses wherein inserting the second cesium trap (Pg. 92 “replaced by a clean trap”) comprises: releasably coupling the second cesium trap to a lifting tool (Pg. 89 “overhead crane”); placing, via the lifting tool, the second cesium trap into the shielded cell (Pg. 89 “The 
Wahlquist, however, teaches a lifting tool which includes at least one hook (Pg. 6-7 “single or double “J” hook handle”)  and the equipment being removed from the hot cell includes at least one corresponding lifting eye (Pg. 6 “all equipment that requires remote handling using the master-slave manipulators must be designed to interface with the two finger gripper assembly”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the lifting tool of Romaneko with the hook of Wahlquist for the predictable advantage of providing a modular connection between the trap and the crane to facilitate installation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bechtold, R. A., and C. E. Grenard. "FFTF cesium trap design, installation, and operating experience." Liquid Metal Engineering and Technology. Volume 3. 1988 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        /JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 O. G. Romanenko, K. J. Allen, D. M. Wachs, H. P. Planchon, P. B. Wells, J. A. Michelbacher, P. Nazarenko, I. Dumchev, V. Maev, B. Zemtzev, L. Tikhomirov, V. Yakovlev & A. Synkov (2005) Cleaning Cesium Radionuclides from BN-350 Primary Sodium, Nuclear Technology, 150:1, 79-99, DOI: 10.13182/NT05-A3607
        2 INTERNATIONAL ATOMIC ENERGY AGENCY, Radioactive Sodium Waste Treatment and Conditioning, IAEA-TECDOC-1534, IAEA, Vienna (2007).
        3 Wahlquist, D. R. Equipment design guidelines for remote hot cell operations. No. ANL/ED/CP-95878. Argonne National Lab., IL (US), 1998.